Exhibit 10.2

 

[g152401ks01i001.jpg]

 

RBC Capital Markets, LLC

3 World Financial Center

200 Vesey Street

New York, NY  10281

Telephone:  (212) 858-7000

 

DATE:

 

June 14, 2013

 

 

 

TO:

 

Janus Capital Group Inc.

ATTENTION:

 

David Grawemeyer

TELEPHONE:

 

(303) 336-5053

 

 

 

FROM:

 

RBC Capital Markets, LLC

 

 

as agent for

 

 

Royal Bank of Canada

TELEPHONE:

 

(212) 858-7000

FACSIMILE:

 

(212) 428-3053

 

 

 

SUBJECT:

 

Convertible Bond Hedge Transaction

 

 

 

REFERENCE NUMBER(S):

 

JNS-A1-C1

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Royal Bank of Canada
(“Dealer”) and Janus Capital Group Inc. (“Counterparty”).  The additional terms
of the Transaction are as set forth in the Trade Notification in the form of
Schedule A hereto (the “Trade Notification”), which shall reference this
Confirmation and supplement, form a part of, and be subject to this
Confirmation.  This communication, as supplemented by the Trade Notification,
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

 

Disclosure of Agency Relationship

 

Dealer has appointed, as its agent, its indirect wholly-owned subsidiary, RBC
Capital Markets, LLC (“RBCCM”), for purposes of conducting, on Dealer’s behalf,
a business in privately negotiated transactions in options and other
derivatives.  You hereby are advised that Dealer, the principal and stated
counterparty in such transactions, duly has authorized RBCCM to market,
structure, negotiate, document, price, execute and hedge transactions in
over-the-counter derivative products.

 

1.                                      This Confirmation and the Trade
Notification are subject to, and incorporate, the definitions and provisions of
the 2000 ISDA Definitions (including the Annex thereto) (the “2000 Definitions”)
and the definitions and provisions of the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions” and, together with the 2000 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2000 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Senior Debt Indenture (the “Base Indenture”) dated as of November 6,
2001 between Counterparty and The Bank of New York Mellon Trust Company, N.A. as
trustee, as supplemented and amended by the Third Supplemental Indenture (the
“Supplemental Indenture”) to be dated as of or about June 19, 2013, between such
parties (the Senior Debt Indenture, as so supplemented and amended, subject to
the following paragraph, the “Indenture”) relating to the USD 116,602,000
principal amount of 0.75% Convertible Senior Notes due 2018 (the “Convertible
Securities”).  In the event of any inconsistency between the terms defined in
the Indenture and this Confirmation, this Confirmation shall govern.

 

For the avoidance of doubt, references herein to sections of the Base Indenture
or Supplemental Indenture are based on the drafts of the Base Indenture or
Supplemental Indenture, as the case may be, most recently reviewed by the
parties at the time of execution of this Confirmation. If any relevant sections
of such agreement are changed, added or renumbered

 

--------------------------------------------------------------------------------


 

following execution of this Confirmation but prior to the execution of such
agreement, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties based on the draft of such agreement so
reviewed. Subject to the two preceding sentences, the parties acknowledge that
references to the Indenture herein are references to the Indenture as in effect
on the date of execution of the Supplemental Indenture, without giving effect to
any amendment or supplement to the Indenture, other than (subject to the
provision under “Method of Adjustment” below relating to Counterparty
Determinations) pursuant to any Merger Supplemental Indenture (as defined
below). Terms in quotation marks that are not otherwise defined in this
Confirmation shall have the meanings set forth in the Indenture, unless the
context otherwise requires.

 

This Confirmation, as supplemented by the Trade Notification, evidences a
complete and binding agreement between Dealer and Counterparty as to the terms
of the Transaction to which this Confirmation, as supplemented by the Trade
Notification, relates.  This Confirmation and the Trade Notification shall be
subject to an agreement (the “Agreement”) in the form of the ISDA 2002 Master
Agreement as if Dealer and Counterparty had executed an agreement in such form
(without any Schedule except for (i) the election of US Dollars (“USD”) as the
Termination Currency and (ii) the election that the “Cross Default” provisions
of Section 5(a)(vi) of the Agreement will apply to Dealer and to Counterparty
with (x) the phrase “, or becoming capable at such time of being declared,”
deleted from Section 5(a)(vi)(1) of the Agreement and (y) the “Threshold Amount”
with respect to Dealer being three percent (3%) of shareholders’ equity of Royal
Bank of Canada as of the Trade Date and with respect to Counterparty,  USD 50.0
million).  For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement and the Convertible Securities shall be a
Specified Indebtedness with respect to the Counterparty.

 

All provisions contained in, or incorporated by reference in, the Agreement will
govern this Confirmation and the Trade Notification except as expressly modified
herein.  In the event of any inconsistency between this Confirmation, the Trade
Notification and either the Definitions or the Agreement, the following will
prevail for purposes of the Transaction in order of precedence indicated:
(i) the Trade Notification, (ii) this Confirmation, (iii) the Definitions,
(iv) the Agreement (without regard to the Trade Notification and the
Confirmation).  For the avoidance of doubt, except to the extent of an express
conflict, the application of any provision of this Confirmation, the Trade
Notification, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Trade Notification, the Agreement or the Equity Definitions.

 

2.                                      The Transaction constitutes a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:

 

 

 

 

 

Trade Date:

 

June 14, 2013

 

 

 

Effective Date:

 

The closing date for the issuance of the Convertible Securities.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The common stock of Counterparty, par value USD0.001 per share (Ticker Symbol:
“JNS”)

 

 

 

Number of Options:

 

116,602. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised hereunder.

 

 

 

Number of Shares:

 

As of any date, the product of the Number of Options and the Conversion Rate

 

2

--------------------------------------------------------------------------------


 

Conversion Rate:

 

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 4.04(f) or 4.04(g) of the Supplemental Indenture.

 

 

 

Hedge Period Reference Price:

 

As specified in the Trade Notification, to be the average of the VWAP Prices for
the Exchange Business Days during the period beginning on the Trade Date and
ending on the day on which Dealer has informed Counterparty that Dealer has
completed all purchases of Shares or other transactions to hedge initially its
exposure with respect to the Transaction (the “Hedge Period”).

 

 

 

VWAP Price:

 

For any Exchange Business Day during the Hedge Period, the Rule 10b-18 dollar
volume weighted average price per Share for such Exchange Business Day based on
transactions executed during such Exchange Business Day, as reported on
Bloomberg Page “JNS <Equity> AQR” (or any successor thereto) or, if such price
is not so reported or is manifestly incorrect, as determined by the Calculation
Agent using a volume weighted method.

 

 

 

Premium:

 

As specified in the Trade Notification, to be determined by reference to the
table set forth in Schedule B and based on the Hedge Period Reference Price. If
the exact Hedge Period Reference Price does not appear in such table, the
Premium shall be determined by linear interpolation or extrapolation using the
two closest Hedge Period Reference Prices appearing in such table.

 

 

 

Premium Payment Date:

 

As specified in the Trade Notification, to be the third Currency Business Day
following the last day of the Hedge Period.

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchanges:

 

All Exchanges

 

 

 

Procedure for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date

 

 

 

Conversion Date:

 

Each “Conversion Date” (as defined in the Indenture) occurring during the period
from and excluding the Trade Date to and including the Expiration Date.

 

 

 

Relevant Convertible Securities:

 

For any Conversion Date, Securities, each in denominations of USD1,000 principal
amount, that are submitted for conversion on such Conversion Date in accordance
with the terms of the Indenture.

 

 

 

Exercise on Conversion Dates:

 

On each Conversion Date, a number of Options equal to the lesser of (i) the
number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount and (ii) the Number of Options on
such date shall be exercised upon and only upon Counterparty providing a Notice
of Exercise to Dealer in accordance

 

3

--------------------------------------------------------------------------------


 

 

 

with “Notice of Exercise” below, without further action by Counterparty.

 

 

 

Expiration Date:

 

The “Business Day” immediately preceding the “Stated Maturity”.

 

 

 

Scheduled Trading Day:

 

“Scheduled Trading Day” as defined in the Indenture.

 

 

 

Automatic Exercise:

 

As provided under “Exercise on Conversion Dates”.

 

 

 

Exercise Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date (x) prior
to the Free Convertibility Period, the second Trading Date immediately following
such Conversion Date or (y) during the Free Convertibility Period, the “Business
Day” immediately preceding the “Maturity Date”; provided that notwithstanding
the foregoing, in the case of an exercise of Options hereunder in respect of a
conversion of Relevant Convertible Securities prior to the Free Convertibility
Period, such notice (and the related exercise of Options) shall be effective if
given after the Exercise Notice Deadline, but prior to 5:00 PM New York City
time, on the fifth Exchange Business Day following the Exercise Notice Deadline,
in which event the Calculation Agent shall have the right to adjust the Delivery
Obligation as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and expenses incurred by
Dealer in connection with its hedging activities (including the unwinding of any
hedge position) as a result of Dealer not having received such notice on or
prior to the Exercise Notice Deadline.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions,
Dealer shall have no obligation to make any payment or delivery in respect of
any exercise of Options hereunder unless Counterparty notifies Dealer in writing
in accordance with the provisions of “Exercise Notice Deadline” above in respect
of such exercise of (i) the number of Options being exercised on the relevant
Exercise Date, (ii) the scheduled settlement date under the Indenture for the
Convertible Securities converted on the Conversion Date corresponding to such
Exercise Date, (iii) whether such Relevant Convertible Securities will be
settled by Counterparty by delivery of cash, Shares or a combination of cash and
Shares and, if such a combination, the “Specified Dollar Amount” and (iv) the
first “Scheduled Trading Day” of the “Cash Settlement Averaging Period”, and
such notice shall also include the representations and acknowledgments required
pursuant to Settlement Method Election Conditions below, if applicable; provided
that in the case of any exercise of Options hereunder in connection with the
conversion of any Relevant Convertible Securities on any Conversion Date
occurring during the Free Convertibility Period (as defined below), the contents
of such notice shall be solely as set forth in clause (i) above.

 

 

 

Notice of Convertible Security
Settlement Method:

 

Counterparty shall notify Dealer in writing before 5:00 P.M. (New York City
time) on April 15, 2018 of the irrevocable election by the Counterparty, in
accordance with Section 4.03(a)(iii) of the Supplemental Indenture, of the
settlement method and, if applicable, the “Specified Dollar Amount” applicable
to Relevant Convertible Securities with a Conversion Date occurring on or after
April 15, 2018

 

4

--------------------------------------------------------------------------------


 

 

 

and ending on and including the “Business Day” immediately preceding the
“Maturity Date” (the “Free Convertibility Period”). If Counterparty fails timely
to provide such notice, Counterparty shall be deemed to have notified Dealer of
“Combination Settlement” with a “Specified Dollar Amount” of USD1,000 for all
conversions occurring during the Free Convertibility Period.

Settlement Terms:

 

 

 

 

 

Settlement Date:

 

The date one Settlement Cycle following the final day of the relevant “Cash
Settlement Averaging Period”; provided that the Settlement Date will not be
prior to the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 5:00 PM, New York City time.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of the
aggregate number of Options exercised in respect of any Exercise Date occurring
in relation to the relevant Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, (a) a number of Shares equal to
the aggregate number of Shares, if any, that Counterparty would be obligated to
deliver to the holder(s) of the Relevant Convertible Securities converted on
such Conversion Date pursuant to Section 4.03(a) of the Supplemental Indenture
(except that such aggregate number of Shares shall be determined without taking
into consideration any rounding pursuant to Section 4.03(e) of the Supplemental
Indenture and shall be rounded down to the nearest whole number) and (b) an
amount of cash in USD equal to the aggregate amount of cash, if any, in excess
of USD1,000 per Convertible Security (in denominations of USD1,000) that
Counterparty would be obligated to deliver to holder(s) pursuant to
Section 4.03(a) of the Supplemental Indenture and cash in lieu of fractional
Shares, if any, resulting from such rounding, as if Counterparty had elected to
satisfy its conversion obligation in respect of such Relevant Convertible
Securities by the Convertible Security Settlement Method, notwithstanding any
different actual election by Counterparty with respect to the settlement of such
Convertible Securities (the “Convertible Obligation”); provided that such
obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a result of any adjustments to the Conversion Rate pursuant to
Sections 4.04(f), 4.04(g) or 4.06 of the Supplemental Indenture (the “Excluded
Adjustment Provisions”) (and, for the avoidance of doubt, the Delivery
Obligation shall not include any interest payment on the Relevant Convertible
Securities that the Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date); and
provided further that if such exercise relates to the conversion of Relevant
Convertible Securities in connection with which holders thereof are entitled to
receive additional Shares and/or cash pursuant to the adjustments to the
Conversion Rate set forth in Section 4.06 of the Supplemental Indenture, then,
notwithstanding the foregoing, the Delivery Obligation shall include such
additional Shares and/or cash, except that the Delivery Obligation shall be
capped so that the value of the Delivery Obligation per Option (with the value
of any Shares included in the Delivery Obligation determined

 

5

--------------------------------------------------------------------------------


 

 

 

by the Calculation Agent using the “Daily VWAP” on the last day of the relevant
“Cash Settlement Averaging Period”) does not exceed the amount as determined by
the Calculation Agent that would be payable by Dealer pursuant to Section 6 of
the Agreement if such Conversion Date were an Early Termination Date resulting
from an Additional Termination Event with respect to which the Transaction) was
the sole Affected Transaction and Counterparty was the sole Affected Party,
determined without regard to Section 8(a) of this Confirmation (except that, for
purposes of determining such amount (x) the Number of Options shall be deemed to
be equal to the number of Options exercised on such Exercise Date, (y) such
amount payable will be determined as if Section 4.06 of the Supplemental
Indenture were deleted and (z) the value of any Shares shall be the “Daily VWAP”
on the last day of the relevant “Cash Settlement Averaging Period” and
consequences of the announcement and occurrence of the event giving rise to the
Make-Whole Fundamental Change shall be ignored for all other purposes), and if
the Delivery Obligation is so capped, such capped Delivery Obligation shall
comprise, first, Shares up to the amount of Shares deliverable under the
uncapped Delivery Obligation and then, with respect to any remaining value,
cash. Notwithstanding the foregoing, and in addition to the cap described in the
further proviso to the preceding sentence, in all events the Delivery Obligation
shall be capped so that the value of the Delivery Obligation does not exceed the
value of the consideration delivered to holders of such Relevant Convertible
Securities in respect of the conversion thereof (with such consideration
determined based on the actual settlement method elected by Counterparty with
respect to such Relevant Convertible Securities instead of the Convertible
Security Settlement Method and with the value of any Shares included in either
the Delivery Obligation or such consideration determined by the Calculation
Agent using the opening price of the Shares on the Exchange on the Settlement
Date) minus USD1,000 per Relevant Convertible Security.

 

 

 

Convertible Security Settlement Method:

 

For any Relevant Convertible Securities, if Counterparty has (i) notified Dealer
in the related Notice of Exercise or in the Notice of Convertible Security
Settlement Method, as the case may be, that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares (a “Combination Election”) in accordance
with Section 4.03(a)(iii) of the Supplemental Indenture with a “Specified Dollar
Amount” of at least USD1,000 and (ii) provided in the related Notice of Exercise
or in the Notice of Convertible Security Settlement Method, as the case may be,
the representations and the acknowledgment contained in Settlement Method
Election Conditions below, the Convertible Security Settlement Method shall be
the settlement method actually so elected by Counterparty in respect of such
Relevant Convertible Securities; otherwise, the Convertible Security Settlement
Method shall (i) assume Counterparty had made a Combination Election with
respect to such Relevant Convertible Securities with a “Specified Dollar Amount”
of USD1,000 per Relevant Convertible Security and (ii) be calculated as if the
relevant “Cash Settlement Averaging Period” pursuant to Section 1.02 of the
Indenture consisted of 40 “Trading Days” commencing on (x) the third “Scheduled
Trading Day” after the Conversion Date for conversions occurring prior to the
Free Convertibility Period or (y) the 42nd “Scheduled Trading Day” prior to the
“Maturity Date” for conversions occurring during the Free Convertibility Period
(and such extended “Cash Settlement Averaging Period” shall be deemed to be the

 

6

--------------------------------------------------------------------------------


 

 

 

relevant “Cash Settlement Averaging Period” for all purposes hereunder).

 

 

 

Settlement Method Election Conditions:

 

(i) A representation that, on the date of such Notice of Exercise or Notice of
Convertible Security Settlement Method, as applicable, Counterparty is not in
possession of any material non-public information with respect to Counterparty
or the Shares.

 

 

 

 

 

(ii) A representation that Counterparty is electing the settlement method for
the Relevant Convertible Securities and such Convertible Security Settlement
Method in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b-5 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

 

 

 

 

 

(iii) a representation that Counterparty has not entered into or altered any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction;

 

 

 

 

 

(iv) a representation that Counterparty is not electing the settlement method
for the Relevant Convertible Securities and such Convertible Security Settlement
Method to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares); and

 

 

 

 

 

(v) an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the Relevant
Convertible Securities and such Convertible Security Settlement Method shall be
made at Dealer’s sole discretion and for Dealer’s own account and
(B) Counterparty does not have, and shall not attempt to exercise, any influence
over how, when, whether or at what price to effect such transactions, including,
without limitation, the price paid or received per Share pursuant to such
transactions, or whether such transactions are made on any securities exchange
or privately.

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the relevant “Cash Settlement Averaging Period” Counterparty shall give Dealer
notice of the final number of Shares and/or cash comprising the Convertible
Obligation; provided that, with respect to any Exercise Date occurring during
the Free Convertibility Period, Counterparty may provide Dealer with a single
notice of an aggregate number of Shares and/or amount of cash comprising the
Convertible Obligations for all Exercise Dates occurring in such period (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Notice of Convertible Security Settlement
Method or Dealer’s obligations with respect to Delivery Obligation, each as set
forth above, in any way).

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity

 

7

--------------------------------------------------------------------------------


 

 

 

Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 4.04, 4.05 and 4.12 of the
Indenture (an “Adjustment Event”) that results in an adjustment under the
Indenture (other than pursuant to the Excluded Adjustment Provisions), the
Calculation Agent shall make a corresponding adjustment to the terms relevant to
the exercise, settlement or payment of the Transaction. Immediately upon the
occurrence of any Adjustment Event, Counterparty shall notify the Calculation
Agent of such Adjustment Event; and once the adjustments to be made to the terms
of the Indenture and the Convertible Securities in respect of such Adjustment
Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments.

 

 

 

 

 

Notwithstanding anything to the contrary herein, if Counterparty or its board of
directors is permitted or required to exercise discretion under the terms of the
Indenture with respect to any determination, calculation or adjustment
(including, without limitation, any adjustment under Section 4.05 of the
Supplemental Indenture, any adjustment to the terms of a Merger Supplemental
Indenture or any the volume weighted average price of Shares) (any such
determination, calculation or adjustment, an “Indenture Determination”) other
than a determination of the fair market value of distributed property or the
value of a “unit of Reference Property” (any such determination, a “Value
Determination”, and together with Indenture Determination, each a “Counterparty
Determination”), if the Calculation Agent determines in good faith and
commercially reasonable manner that (a) any such Indenture Determination was
made subject to manifest error or (b) any Value Determination is materially
incorrect, the Calculation Agent shall make the relevant determination,
calculation or adjustment for purposes of the Transaction and, for the avoidance
of doubt, shall determine any Delivery Obligation and Settlement Date thereafter
as if the Calculation Agent’s determination, calculation or adjustment was
applicable under the Indenture.

 

8

--------------------------------------------------------------------------------


 

 

 

For the avoidance of doubt, Dealer shall not have any delivery obligation
hereunder in respect of any “Distributed Property” delivered by Counterparty
pursuant to the third sentence of Section 4.04(c) of the Supplemental Indenture
or any payment obligation in respect of any cash paid by Counterparty pursuant
to the fourth sentence of Section 4.04(d) of the Supplemental Indenture
(collectively, the “Conversion Rate Adjustment Fallback Provisions”), and no
adjustment shall be made to the terms of the Transaction on account of any event
or condition described in the Conversion Rate Adjustment Fallback Provisions.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 4.07 of the
Indenture.

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event. In addition, Counterparty shall deliver a copy of the supplemental
indenture effecting such adjustments (a “Merger Supplemental Indenture”) as
required under the Indenture as promptly as practicable following execution
thereof.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction, subject to
the provision under “Method of Adjustment” above relating to Counterparty
Determinations; provided that such adjustment shall be made without regard to
any adjustment to the Conversion Rate pursuant to the Excluded Adjustment
Provisions; and provided further that the Calculation Agent may limit or alter
any such adjustment referenced in this paragraph so that the fair value of the
Transaction to Dealer is not reduced as a result of the level of trading
characteristics related to the consideration received pursuant to such Merger
Event, that if, with respect to a Merger Event, the consideration for the Shares
includes (or, at the option of a holder of Shares, may include) shares of an
entity or person that is not a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, Cancellation and
Payment (Calculation Agent Determination) may apply at Dealer’s sole discretion.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity

 

9

--------------------------------------------------------------------------------


 

 

 

Definitions, it shall also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, adoption, effectiveness or promulgation of
regulations authorized or mandated by existing statute)” at the end of clause
(A) thereof, (ii) by the replacement of the word “Shares” with “Hedge Positions”
in clause (X) thereof; and “(iii) by replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”; provided further that Section 12.9(b)(i) of
the Equity Definitions is hereby amended by (1) replacing “either party may
elect” with “Dealer may elect” and (2) replacing “notice to the other party”
with “notice to Counterparty” in the first sentence of such section.

 

 

 

 

 

The parties agree that, for the avoidance of doubt, for purposes of
Section 12.9(a)(ii) of the Equity Definitions, “any applicable law or
regulation” and for purposes of Section 5(b)(i) of the Agreement, “any
applicable law”, shall include the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any rules and regulations promulgated thereunder and any
similar law or regulation (collectively, the “Wall Street Act”), and the
consequences specified in Section 12.9(b)(i) of the Equity Definitions shall
apply to any Change in Law or Illegality, as the case may be, arising from any
such act, rule or regulation. The foregoing constitutes a specific reservation
for purposes of the Wall Street Act.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)                                     Section 12.9(a)(v) of the Equity
Definitions is hereby amended by inserting the following two phrases at the end
of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing

 

10

--------------------------------------------------------------------------------


 

 

 

terms.”; and

 

 

 

 

 

(ii)                                  Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer

 

 

 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgements:

 

Applicable

 

 

 

3.                                      Calculation Agent:

 

Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a request by Counterparty,
the Calculation Agent shall promptly (but in any event within three Scheduled
Trading Days) provide to Counterparty by e-mail to the e-mail address provided
by Counterparty in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any assumptions used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such determination or calculation.

 

 

 

4.                                      Account Details:

 

 

Dealer Payment Instructions:

Royal Bank of Canada

 

ABA: 021000021

JP Morgan Chase NY (CHASUS33)

A/C Royal Bank of Canada, NY Branch (ROYCUS3X)

A/C#: 920-1-033363

FFC A/C Name: RBC US Transit

Beneficiary A/C: 012692041499

 

11

--------------------------------------------------------------------------------


 

5.                                      Offices:

 

The Office of Dealer for the Transaction is: New York

 

 

 

 

 

Royal Bank of Canada

 

 

c/o RBC Capital Markets, LLC

 

 

3 World Financial Center

 

 

200 Vesey Street

 

 

New York, NY 10281

 

 

 

 

 

The Office of Counterparty for the Transaction is: Not Applicable

 

 

 

6.                                      Notices:

 

For purposes of this Confirmation:

 

 

 

 

 

Address for notices of communications to Counterparty:

 

 

 

 

 

 

To:

David Grawemeyer

 

 

 

151 Detroit Street

 

 

 

Denver, CO 80206

 

 

 

David.grawemeyer@janus.com

 

 

 

303-336-5053

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

John Groneman

 

 

 

151 Detroit Street

 

 

 

Denver, CO 80206

 

 

 

John.groneman@janus.com

 

 

 

303-336-7466

 

 

 

 

 

Any notice or other communication required or permitted to be given to Dealer
(for matters other than operational matters) with respect to this Confirmation
shall be delivered in person or given by facsimile transmission to Dealer at the
following address:

 

 

 

 

 

 

To:

Royal Bank of Canada

 

 

 

c/o RBC Capital Markets, LLC

 

 

 

3 World Financial Center

 

 

 

200 Vesey Street

 

 

 

New York, NY 10281

 

 

 

 

 

 

Attn:

Structured Derivatives Documentation

 

 

 

Telephone:

(212) 858-7000

 

 

 

Facsimile:

(212) 428-3053

 

 

 

Email:

SEDDOC@rbccm.com

 

 

 

 

 

Any notice or other communication concerning operational matters should be sent
by facsimile to RBC Capital Markets, LLC at the above address; Attention: Back
Office; Phone: (212) 858-7000; Facsimile: (212) 858-7033; Email: geda@rbccm.com

 

7.                                      Representations, Warranties and
Agreements:

 

(a)                                 In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

 

(i)                                     On the Trade Date, and as of the date of
any election by Counterparty of the Share Termination Alternative under (and as
defined in) Section 8(a) below, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange

 

12

--------------------------------------------------------------------------------


 

Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii)                                  Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that Dealer is
not making any representations or warranties with respect to the treatment of
the Transaction under ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC Topic 815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity
(or any successor issue statements), or under any other accounting guidance.

 

(iii)                               Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction and such other certificate or certificates as Dealer shall
reasonably request.

 

(iv)                              Counterparty is not entering into this
Confirmation, and will not make any election hereunder, to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(v)                                 Counterparty is not, and after giving effect
to the transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(vi)                              On each of the Trade Date and the Premium
Payment Date, Counterparty is not, or will not be, “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase 10,734,357 Shares in compliance with the corporate laws of the
jurisdiction of its incorporation.

 

(vii)                           The representations and warranties of
Counterparty set forth in Article III of an Exchange Agreement dated as of
June 14, 2013, between the Counterparty and a holder of the Counterparty’s 3.25%
Convertible Senior Notes due 2014 (the “Exchange Agreement”) are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.

 

(viii)                        Counterparty understands no obligations of Dealer
to it hereunder will be entitled to the benefit of deposit insurance and that
such obligations will not be guaranteed by any affiliate of Dealer or any
governmental agency.

 

(ix)                              (A) Counterparty is acting for its own
account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of Dealer or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Dealer or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.

 

(x)                                 Counterparty (i) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(ii) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (iii) has total assets of at least $50 million as
of the date hereof.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended.

 

(c)                                  Counterparty acknowledges that the offer
and sale of the Transaction to it is intended to be exempt from registration
under the Securities Act of 1933, as amended (the “Securities Act”), by virtue
of Section 4(2)

 

13

--------------------------------------------------------------------------------


 

thereof.  Accordingly, Counterparty represents and warrants to Dealer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

 

(d)                                 Counterparty agrees and acknowledges that
Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the Bankruptcy Code.  The parties hereto further agree and
acknowledge that it is the intent of the parties (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e),
546(g), 548(d)(2), 555 and 560 of the Bankruptcy Code.

 

(e)                                  It is the intent of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

(f)                                   Counterparty shall deliver to Dealer an
opinion of counsel reasonably acceptable to Dealer, dated as of the Trade Date
and reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and such other matters as
Dealer may reasonably request.

 

8.                                      Miscellaneous:

 

(a)                                 Alternative Calculations and Dealer Payment
on Early Termination and on Certain Extraordinary Events.  If Dealer shall owe
Counterparty any amount pursuant to “Consequences of Merger Events” above or
Sections 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to require Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if Counterparty does not elect to
require Dealer to satisfy its Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to elect to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default, a Termination Event or an
Extraordinary Event, in each case, which resulted from an event or events within
Counterparty’s control.  Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date or dates as the Calculation Agent may reasonably
determine (the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

 

 

Share Termination Delivery

 

 

 

14

--------------------------------------------------------------------------------


 

Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

 

(b)                                 Payment by Counterparty. In the event that,
following payment of the Premium, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default of the type described in
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount pursuant to Section 6 of the Agreement, or
(ii) Counterparty owes to Dealer an amount pursuant to Article 12 of the Equity
Definitions (including, for the avoidance of doubt, any amount payable in
connection with an Extraordinary Event), such amount shall be deemed to be zero.

 

(c)                                  Additional Termination Events.  The
occurrence of an Amendment Event that results in a material adverse change to
the value of this Transaction to Dealer shall be an Additional Termination Event
with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.  For the avoidance of doubt, the relevant Early Termination Amount in
respect of an Amendment Event shall be calculated without giving effect to the
related amendment, modification, supplement or waiver.

 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty (if any), any term
relating to conversion of the Convertible Securities (including changes to the
conversion rate, conversion rate adjustment provisions, conversion settlement
dates or conversion conditions), or any term that would require consent of the
holders of not less than 100% of the principal amount of the Convertible
Securities to amend, in each case without the consent of Dealer; provided that
entry into a Merger Supplemental Indenture shall not constitute an Amendment
Event.

 

15

--------------------------------------------------------------------------------


 

If the Amendment Event does not result in an Additional Termination Event,
(x) the Calculation Agent shall determine the relevant Delivery Obligation and
Settlement Date for any Option exercised thereafter in accordance with this
Confirmation by referring to the relevant provisions of the Indenture without
giving effect to such amendment or supplement and (y) such supplement or
amendment shall be disregarded for all other purposes hereunder, unless the
parties agree otherwise in writing.

 

(d)                                 Dividends. If at any time during the period
from and including the Effective Date, to but excluding the Expiration Date,
(i) an ex-dividend date for a regular quarterly cash dividend occurs with
respect to the Shares (an “Ex-Dividend Date”), and that dividend is less than
the Regular Dividend on a per Share basis or (ii) if no Ex-Dividend date for a
regular quarterly cash dividend occurs with respect to the Shares in any
quarterly dividend period of Counterparty, then the Calculation Agent will make
a corresponding adjustment to any one or more of the Number of Options,
Conversion Rate and/or any other variable relevant to the exercise, settlement
or payment for the Transaction to preserve the fair value of the Options to
Dealer after taking into account such dividend or lack thereof. “Regular
Dividend” shall mean USD 0.07 per Share per quarter. Upon any adjustment to the
Initial Dividend Threshold (as defined in the Indenture) for the Convertible
Notes pursuant to Section 4.04(d) or Section 4.07 of the Indenture, the
Calculation Agent will make a corresponding adjustment to the Regular Dividend
for the Transaction.

 

(e)                                  Disposition of Hedge Shares.Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer, any
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction cannot be freely sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election: (i) in order to allow Dealer to sell the Hedge Shares in
a registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(e) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the “Daily VWAP”
on such Exchange Business Days, and in the amounts, requested by Dealer.

 

(f)                                   Repurchase and Conversion Rate Adjustment
Notices.  Counterparty shall, at least 10 Scheduled Trading Days prior to
effecting any repurchase of Shares or consummating or otherwise executing or
engaging in any transaction or event (a “Conversion Rate Adjustment Event”) that
would lead to an increase in the Conversion Rate (as such term is defined in the
Indenture), give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage as determined on the
date of such Repurchase Notice will be greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof (calculated as if this Transaction had been entered into as
of such date)).  The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares and
the denominator of which is the number of Shares outstanding on such day.  In
the event that Counterparty fails to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this Section 8(f), then Counterparty
agrees to indemnify and hold harmless Dealer, its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in

 

16

--------------------------------------------------------------------------------


 

respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure.  If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

(g)                                  Covenant to Notify of Potential Adjustment
Event, Merger Event or any other Extraordinary Event.  Counterparty covenants to
provide written notice to Dealer upon obtaining knowledge of the occurrence of
any event that would constitute a Potential Adjustment Event, a Merger Event or
any other Extraordinary Event; provided that should Counterparty be in
possession of material non-public information regarding Counterparty,
Counterparty shall not communicate such information to Dealer.

 

(h)                                 Rule 10b-18.

 

(i)                                     Except as disclosed to Dealer in writing
prior to the date on which the offering of the Convertible Securities was first
announced, Counterparty represents and warrants to Dealer that it has not made
any purchases of blocks by or for itself or any of its Affiliated Purchasers
pursuant to the one block purchase per week exception in Rule 10b-18(b)(4) under
the Exchange Act during each of the four calendar weeks preceding such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as defined in
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)). Counterparty agrees and
acknowledges that it shall not, and shall cause its affiliates and Affiliated
Purchasers not to, directly or indirectly (including by means of a derivative
instrument) enter into any transaction to purchase any Shares during the period
beginning on such date and ending on the day on which Dealer has informed
Counterparty in writing that it has completed all purchases of Shares to hedge
initially its exposure to the Transaction.

 

(ii)                                  On any day during any “Cash Settlement
Averaging Period”, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

 

(iii)                               Counterparty agrees that it (A) will not, on
any day during any “Cash Settlement Averaging Period,” make, or permit to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction or potential Merger Transaction unless such
public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (i) Counterparty’s average daily Rule 10b-18 Purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Counterparty to Dealer that such information is true and
correct. In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders. “Merger Transaction” means any merger, acquisition or
similar transaction involving a recapitalization as contemplated by
Rule 10b-18(a)(13)(iv) under the Exchange Act.

 

17

--------------------------------------------------------------------------------


 

(iv)                              During the Hedge Period, Dealer agrees to use
commercially reasonable efforts to make all purchases of Shares in a manner that
would comply with the limitations set forth in clauses (b)(1),(b)(2), (b)(3),
(b)(4) and (c) of Rule 10b-18, as if such rule was applicable to such purchases.

 

(i)                                     Regulation M.  (x) Counterparty (A) was
not on the date on which the offering of the Convertible Securities was first
announced, has not since such date to the date hereof, and is not on the date
hereof, engaged in a distribution, as such term is used in Regulation M under
the Exchange Act, of any securities of Counterparty, other than the distribution
of the Convertible Securities and (B) shall not engage in any “distribution,” as
such term is defined in Regulation M, other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
Trade Date, and (y)(A) on any day during any “Cash Settlement Averaging Period,”
the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares, are not, and shall not be, subject to a “restricted
period,” as defined in Regulation M and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the last day in such “Cash Settlement Averaging Period.”

 

(j)                                    Transfer or Assignment.  Either party may
transfer any of its rights or obligations under the Transaction with the prior
written consent of the non-transferring party, such consent not to be
unreasonably withheld or delayed. For the avoidance of doubt, Dealer may
condition its consent on any of the following, without limitation: (i) the
receipt by Dealer of opinions and documents reasonably satisfactory to Dealer in
connection with such assignment, (ii) such assignment being effected on terms
reasonably satisfactory to Dealer with respect to any legal and regulatory
requirements relevant to Dealer, (iii) the transferee being a United States
person (as defined in the Internal Revenue Code of 1986, as amended), (iv) that,
in Dealer’s reasonable determination, Dealer will not be required, as a result
of such transfer, to pay the transferee an amount under Section 2(d)(i)(4) of
the Agreement greater than the amount, if any, that Dealer would have been
required to pay to Counterparty in the absence of such transfer, (v) that, in
Dealer’s reasonable determination, no Event of Default, Potential Event of
Default or Termination Event will occur as a result of such transfer and
(vi) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase and Conversion Rate
Adjustment Notices” above.  In addition, Dealer may transfer or assign without
any consent of the Counterparty its rights and obligations hereunder and under
the Agreement (1) in whole or in part to any affiliate of Dealer of credit
quality at least equivalent to that of Dealer as of the Trade Date, (2) in whole
or in part to any other affiliate of Dealer with respect to which Counterparty
shall have received a full guaranty of such affiliate’s obligations from Dealer
in form and substance reasonably satisfactory to Counterparty or (3) if at the
time of such transfer or assignment an Excess Ownership Position exists, in part
to any other third party with a rating for its long term, unsecured and
unsubordinated indebtedness equal to or better than the lesser of (I) the credit
rating of Dealer at the time of the transfer and (II) A- by Standard and Poor’s
Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor
Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt,
at least an equivalent or better rating by a substitute rating agency mutually
agreed by Counterparty and Dealer, in the case of this clause (3), to the
minimum extent required such that an Excess Ownership Position no longer exists
after giving effect to such partial transfer or assignment, in each case of the
immediately preceding clauses (1), (2) and (3), only if an Event of Default,
Potential Event of Default or Termination Event will not occur as a result of
such transfer or assignment.  At any time at which any Excess Ownership Position
exists, if Dealer, in its discretion, is unable to effect a transfer or
assignment to a third party in accordance with the requirements set forth above
after using its commercially reasonable efforts on pricing terms and within a
time period reasonably acceptable to Dealer such that an Excess Ownership
Position no longer exists, Dealer may designate any Scheduled Trading Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
the Transaction, such that such Excess Ownership Position no longer exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(a) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of an Additional
Termination Event under a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (iii) the Terminated Portion of
the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0%,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
13.0% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iii) Dealer, Dealer

 

18

--------------------------------------------------------------------------------


 

Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any federal, state or local laws, regulations
or regulatory orders applicable to ownership of Shares (“Applicable Laws”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Counterparty or any contract or
agreement to which Counterparty is a party, as reasonably determined by Dealer,
in each case minus (y) 1% of the number of Shares outstanding on the date of
determination.  The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates or any other person subject to aggregation with
Dealer, for purposes of the “beneficial ownership” test under Section 13 of the
Exchange Act, or of any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”), beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day and (B) the
denominator of which is the number of Shares outstanding on such day.

 

(k)                                 Staggered Settlement. If upon advice of
counsel with respect to applicable legal and regulatory requirements, including
any requirements relating to Dealer’s hedging activities hereunder, Dealer
reasonably determines that it would not be practicable or advisable to deliver,
or to acquire Shares to deliver, any or all of the Shares to be delivered by
Dealer on the Settlement Date for the Transaction, Dealer may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date, but not prior to the beginning of the
related “Cash Settlement Averaging Period” or delivery times and how it will
allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
and delivery times will equal the number of Shares that Dealer would otherwise
be required to deliver on such Nominal Settlement Date.

 

(l)                                     Right to Extend. Dealer may postpone any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer with respect to some or all of the relevant Options (in which event the
Calculation Agent shall make appropriate adjustments to the Delivery Obligation)
if Dealer determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or any other relevant market.

 

(m)                             No Netting and Set-off.  Each party waives any
and all rights it may have to set off obligations arising under the Agreement
and the Transaction against other obligations between the parties, whether
arising under any other agreement, applicable law or otherwise.

 

(n)                                 Status of Claims in Bankruptcy.Dealer
acknowledges and agrees that this Confirmation is not intended to convey to it
rights with respect to the Transaction that are senior to the claims of common
stockholders or Counterparty in the event of Counterparty’s bankruptcy.  For the
avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Counterparty’s bankruptcy.

 

(o)                                 No Collateral.  Notwithstanding any
provision of this Confirmation, the Agreement, the Equity Definitions or any
other agreement between the parties to the contrary, the obligations of
Counterparty under the Transaction are not secured by any collateral.

 

(p)                                 Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

19

--------------------------------------------------------------------------------


 

(q)                                 Method of Delivery.  Whenever delivery of
funds or other assets is required hereunder by or to Counterparty, such delivery
shall be effected through RBCCM.  In addition, all notices, demands and
communications of any kind relating to the Transaction between Dealer and
Counterparty shall be transmitted exclusively through RBCCM.

 

(r)                                    Agreements and Acknowledgments Regarding
Hedging. Counterparty understands, acknowledges and agrees that: (A) at any time
on and prior to the Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the “Daily
VWAP”; and (D) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares, as well as the
“Daily VWAP”, each in a manner that may be adverse to Counterparty.

 

(s)                                   Early Unwind. In the event the exchange by
Counterparty of the Existing Notes for the New Notes (each as defined in each
Exchange Agreement) is not consummated with each Holder (as defined in the
Exchange Agreement) pursuant to the Exchange Agreement for any reason by the
close of business in New York on June 19, 2013 (or such later date as agreed
upon by the parties) (June 19, 2013 or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (x) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated and (y) Counterparty shall assume, or reimburse the cost of,
derivatives and other hedging activities entered into by Dealer or one or more
of its affiliates in connection with hedging the Transaction and the unwind of
such hedging activities, and purchase any Shares purchased by Dealer or one or
more of its affiliates in connection with hedging the Transaction at the cost at
which Dealer or such affiliates purchased such Shares. Following such
termination, cancellation and payment, subject to the preceding sentence, each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date.

 

(t)                                    Severability; Illegality. 
Notwithstanding anything to the contrary in the Agreement, if compliance by
either party with any provision of the Transaction would be unenforceable or
illegal, (a) the parties shall negotiate in good faith to resolve such
unenforceability or illegality in a manner that preserves the economic benefits
of the transactions contemplated hereby and (b) the other provisions of the
Transaction shall not be invalidated, but shall remain in full force and effect.

 

(u)                                 Waiver of Jury Trial. EACH OF COUNTERPARTY
AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

 

(v)                                 Governing law;
Jurisdiction.                                   THIS CONFIRMATION AND THE TRADE
NOTIFICATION AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS CONFIRMATION AND THE TRADE NOTIFICATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

20

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at (212) 428-3053.  Originals shall be provided for your
execution upon your request.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

 

Very truly yours,

 

 

 

 

 

ROYAL BANK OF CANADA

 

by its agent

 

RBC Capital Markets, LLC

 

 

 

 

 

By:

/s/ Alex Rabaev

 

Name:

Alex Rabaev

 

Title:

Associate Director

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

By:

/s/ Bruce Koepfgen

 

Name:

Bruce Koepfgen

 

Title:

Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

--------------------------------------------------------------------------------